COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Hung Le v. The State of Texas

Appellate case number:    01-14-01019-CR

Trial court case number: 1398928

Trial court:              232nd District Court of Harris County

        On July 8, 2015, appellant’s appointed counsel filed a motion to withdraw and a
supporting Anders brief stating that the appeal is frivolous. Appellant’s pro se response to
appointed counsel’s Anders brief was initially due on August 7, 2015. Appellant has sought and
received three prior extensions of time to file his pro se response. Appellant’s pro se response is
currently due on November 2, 2015.
       On October 12, 2015, appellant’s sister, claiming that appellant is incapacitated and that
she has appellant’s power of attorney, filed a motion on behalf of appellant requesting (1)
appointment of new counsel to prepare an Anders response and (2) an additional 60-day
extension from the time such counsel is appointed to file appellant’s response. On October 15,
2015, appellant filed a similar motion containing his signature.
        Motion filed on behalf of appellant. The motion filed by appellant’s sister is struck
because she is not authorized to file pleadings on behalf of a pro se litigant. See In re Pate, No.
13-15-00346-CR, 2015 WL 5626172 (Tex. App.—Corpus Christi–Edinburg Aug. 26, 2015, orig.
proceeding); Martinez v. Regal Cinemas, No. 04-01-00841-CV, 2002 WL 31863763, at *1 (Tex.
App.—San Antonio Dec. 24, 2002, no pet.). A power of attorney merely authorizes an agent to
transact business for the principal. See In re Pate, 2015 WL 5626172, at *1 n.2. A power of
attorney does not authorize one to act as a licensed attorney at law, representing individuals in
proceedings in court. See McDonald v. State, No. 08–08–00103–CR, 2010 WL 3910424, at *9
(Tex. App.—El Paso Sept. 30, 2010, pet. ref’d) (op., not designated for publication).
        Appellant’s motion. Appellant’s request for appointment of counsel to prepare an Anders
response is denied. Appellants are not entitled to appointment of counsel to file an Anders
response. Appellant’s request for an extension of time to file his pro se response is granted in
part. The deadline for filing Appellant’s pro se response is extended to December 2, 2015 with
no further extensions absent extraordinary circumstances.
       Finally, the procedural history of this appeal to date compels the observation that until
appointed counsel’s motion to withdraw is granted, he has a continuing duty to represent
appellant—even after the filing of an Anders brief. See In re Schulman, 252 S.W.3d 403, 410-11
(Tex. Crim. App. 2008); see also TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West Supp.
2014) (requiring appointed counsel to “represent the defendant until charges are dismissed, the
defendant is acquitted, appeals are exhausted, or the attorney is permitted or ordered by the court
to withdraw as counsel for the defendant after a finding of good cause is entered on the record”).
Nothing in the record of this appeal suggests that appellant has refused the assistance of his
appointed counsel who, among other things, ought to: inform himself about his client’s desires
with respect to maintaining this appeal; inform himself about his client’s capacity to file a pro se
response, should the client wish to do so; keep this court informed about any material
information or change in circumstances affecting the client’s ability to file a pro se response;
and, consistent with his ethical obligations to both the client and to the court, generally advocate
on behalf of the client’s interests until such time as the attorney may be permitted to withdraw.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: October 27, 2015